ORDER

PER CURIAM.
Appellant, Victor Santiago (“defendant”), appeals from the judgment entered after a jury convicted him of first degree assault in violation of section 565.050, RSMo 1994, first degree burglary in violation of section 569.160, RSMo 1994, and armed criminal action in violation of section 571.015, RSMo 1994. The trial court found defendant to be a prior and persistent offender and sentenced him to life imprisonment for first degree assault and a concurrent term of fifteen years for first degree burglary. The court further sentenced defendant to a consecutive term of life imprisonment for armed criminal action.
We have reviewed the briefs of the parties, the legal file, and transcript. As an extended opinion would serve no jurisprudential pur*890pose, we affirm the judgment of the trial court pursuant to Rule 30.25(b). We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.